Citation Nr: 0000761	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to a right knee disability

2.  Entitlement to an evaluation in excess of 40 percent for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in May 1998, at 
which time it was remanded for additional development.  That 
development has been completed and the case returned to the 
Board.


FINDINGS OF FACT

1.  The veteran's left knee disability is not causally 
related to the veteran's service-connected right knee 
disability.  

2.  The veteran's right knee disability is manifested by 
degenerative changes of the right knee evidenced by X- ray 
evidence of degenerative arthritis, range of motion from to 
80 degrees, limited endurance, and the inability to walk 
without the assistance of a knee brace and cane.


CONCLUSIONS OF LAW

1.  The left knee disability was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of the service-connected right knee disability.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5010, 5256, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records 
demonstrates that he sustained a right knee injury as a 
result of an improper parachute landing.  In an April 1984 
rating determination, the regional office (RO) granted 
service connection for right knee condition with post-
traumatic degenerative disease and assigned a 10 percent 
disability evaluation.

Private medical record dated in March 1982 shows that the 
veteran underwent an arthroscopy of the left knee with 
shaving of the area of traumatic chondromalacia inferior 
medial femoral patella, left.  It was noted that the veteran 
sustained an injury to his left knee prior to his admission.  

During a May 1984 VA examination, the veteran reported a 
history of arthrotomy of the left knee.  On examination, the 
left knee flexed from 135 to 140 degrees.  The diagnosis was 
probable degenerative changes.  

Private medical report dated in December 1986 shows that the 
veteran underwent arthroscopy of the left knee with shaving 
of an osteochondritis dissecans lesion lateral femoral 
condyle and patella.  

The veteran was accorded a VA orthopedic examination in July 
1988.  At that time, he reported that he had undergone three 
arthroscopic procedures on his left knee.  On examination, it 
was noted that he seemed to favor the left knee.  He could 
not walk on his toes with his left leg due to pain in the 
left knee.  The left knee was slightly puffy.  The diagnosis 
was traumatic osteoarthritis of the left knee probably 
secondary to overload related to the right knee impairment.  

Private medical records dated in 1990 show that the veteran 
was seen with complaints of left knee pain.  The veteran 
reported that in 1982 while at work he stepped on a rotting 
step with resultant twisting injury to his left knee that 
required arthroscopy.  He further reported that he reinjured 
his left knee in 1986, which resulted in two additional 
arthroscopic procedures.  The diagnosis was chondromalacia 
patellae.  

An April 1996 magnetic resonance imaging scan of the left 
knee revealed bony contusion associated with an occult 
fracture involving the lateral aspect of the tibial spine 
with some extension to the lateral tibial plateau and 
degenerative change and marked calcification involving the 
mid articulating surface of the patella that is also 
associated with the patella.  

On VA examination in June 1996, the diagnoses were right knee 
meniscus tear extending into the articulating surface and 
joint effusion; and left knee contusion/occult fracture, and 
chondromalacia.  The examiner commented that the veteran's 
left knee problems were related to the service connected 
right knee disability.  She elaborated that the service-
connected disability almost certainly altered the veteran's 
gait and that the veteran had severe degenerative changes in 
the right knee at an early age.

In an August 1996 VA examination report, the June 1996 
examiner reviewed the veteran's entire claims.  She reported 
that at the time of the June 1996 examination the claims 
folder was not available.  She further reported that the 
veteran did not report that he sustained a left knee injury.  
She reported that the veteran related most of his left knee 
symptomatology to his altered gait as a result of his right 
knee problem.  Following a careful review of the veteran's 
claim folder which revealed an intercurrent left knee injury 
three years following separation from service, the examiner 
opined that the veteran's left knee disability was related to 
his intercurrent left knee injury and not as a sequelae of 
right knee injury.  

Medical records dated in September 1996 shows that the 
veteran was seen with complaints related to his left knee.  
The diagnosis was degenerative arthritis and occult fracture 
involving the lateral aspect of the tibia spine with 
extension to the lateral tibial plateau.  

The veteran was accorded a VA examination in July 1998.  On 
examination of the left knee, range of motion was -5 to 135 
degrees with some discomfort during full extension of the 
knee.  Severe crepitations were felt during range of motion 
and there was some tenderness in the subpatellar area as well 
as on the medial and lateral edges of the patella.  There was 
no wasting of muscle noted.  Lachman sign was negative.  He 
was able to dorsiflex and plantar flex the ankle without any 
difficulty.  

The examiner noted that it was obvious that the veteran had 
some difficulty with his left knee due to severe pain, 
crepitations, and chondromalacia, and patello-femoral joint 
disease.  He noted that the etiology could be controversial 
because it was possible that the veteran could have problems 
with his left knee due the service-connected right knee 
disability.  There is evidence that the veteran began having 
left knee problems after a fall at work in 1982.  It was 
noted that the veteran experienced severe limitation of 
motion in the right knee and was unable to walk on his right 
lower extremity.  Considering all the findings, the examiner 
opined that the left knee injury could be aggravated by the 
right knee disability.  

In a VA examination report dated in August 1998, a VA 
examiner reviewed the July 1998 examination report and 
concluded the following:  The injury to the veteran's left 
knee was due to a fall in 1982 or 1983.  The fall was not due 
to the service-connected right knee injury.  He reported that 
the pain and limitation of motion in the right knee did not 
put additional stress on the left knee.  Any weight borne by 
the right knee in the swing phase of gait must be borne by 
cane or crutches.  If the veteran were unable to bear full 
weight on the right knee, he would have to have his cane or 
crutches with him when ambulatory.  He would therefore have 
them with him and use them during the stance phase of his 
gait.  The examiner opined that none of the problems in the 
left knee were not due to the service-connected right knee.  

The veteran was accorded a personal hearing in May 1999.  At 
that time, he testified that he began to experience problems 
with his left knee soon after he hurt his right knee in 
service.  He testified that his left knee disability 
prohibited climbing stairs.  He reported that his left knee 
disability was very similar to his right knee disability.  He 
also reported that he wore a left knee brace sometimes, but 
not at all times.  
Analysis

For reasons that will be discussed more fully below, the 
Board finds that the veteran has presented a well-grounded 
claim for service connection within the meaning of 38 
U.S.C.A. § 5107.  The Board also finds that VA has complied 
with its obligation under that same code provision, to assist 
him with the development of that claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that when a service-connected disability aggravates but 
is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310(a).  The Court has also held 
that secondary service connection is warranted for a 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439.  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 9 
Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Analysis

As noted previously, there were no complaints or findings 
referable to a left knee disability during service or in the 
years immediately following service.  The veteran has not 
contended, nor is there evidence that the current left knee 
disability was incurred in service.  Rather, the veteran 
contends that the left knee disability has resulted from the 
right knee disability and should be service connected on a 
secondary basis.

Two VA examiners have expressed the opinion that the 
veteran's current left knee disability was caused or 
aggravated by the service connected right knee disability.  
Since there is competent evidence connecting a currently 
diagnosed left knee disability to a service connected right 
knee disability, the claim is well grounded.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  The analysis at the 
merits stage, however, is not the same as at the well 
groundedness stage.  The credibility of the evidence is not 
presumed at the merits stage.  Hickson v. West, 12 Vet. App. 
247 (1999).

The competent evidence in support of the veteran's claim 
consists of the opinions reported in the June 1996 and July 
1998, VA examination reports.  However, the examiner who gave 
the June 1996 opinion, refuted that opinion after reviewing 
the claims folder, and the July 1998 opinion was refuted by 
another examiner in August 1998.  The August 1998 opinion is 
more probative than the July 1998 opinion, because the former 
was given after an opportunity to review the July 1998 
opinion.  The August 1998 opinion was accompanied by reasons 
for the conclusions reached, while the July 1998 opinion was 
not enhanced by any justification for the conclusion that the 
left knee disability had been aggravated by the right knee 
disability.  

It is also significant to note that there were no reports of 
a left knee disability until the post service fall.  At the 
time of the initial treatment for this condition in March 
1982, no reference was made to the right knee disability.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for a left knee disability.

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

The rating schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of a specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation is for assignment when there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent rating is 
assigned when there is X-ray evidence of involvement of two 
or more joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. Diagnostic Code 5010 
provides that traumatic arthritis substantiated by X-ray 
findings will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5003.

Diagnostic Code 5256 provides for a 40 percent evaluation 
when there is ankylosis of the knee in flexion between 10 
degrees and 20 degrees.  Ankylosis in flexion between 20 
degrees and 45 degrees warrants a 50 percent evaluation.  
Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more warrants a 60 percent rating.  38 
C.F.R. § 4.71a DC 5256 (199).

Diagnostic Code 5261 for limitation of extension of the leg 
provides a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a DC 5261.

VA's General Counsel has held that where a veteran has a 
compensable service connected disability under the provisions 
of Diagnostic Code 5003, for limitation of motion, and a 
compensable level of disability under Diagnostic Code 5257, 
for recurrent subluxation or lateral instability, separate 
evaluations may be awarded under both diagnostic codes.  
VAOPGCPREC 9-98 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  His assertion that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992)  
The Board also finds that VA has complied with its obligation 
to assist him with the development of that claim under the 
same code provision.

In a May 1993 rating decision, the RO increased the veteran's 
right knee condition with postoperative degenerative disease 
with history of arthrotomy with tender scar from 30 to 40 
percent disabling.  This determination was based on the 
results of a March 1993 examination, which revealed that the 
veteran moved very slowly with a limp on the right.  He could 
not fully extend the knee during gait cycle.  He demonstrated 
marked guarding on attempts to examine the knee due to 
complaints of pain.  The veteran lacked 30 degrees to 
terminal extension.  Flexion was to 90 degrees.  The examiner 
was unable to take the knee through full range of motion due 
to pain.  Instability could not be demonstrated due to pain 
and guarding.  The veteran was unable to squat, heel, or toe 
walk.  

The veteran was accorded a VA joints examination in May 1995.  
At that time, he reported that he was unable to straighten or 
bend his knee.  On examination, the right knee was normal to 
temperature.  There was slight thickening with some synovial 
hypertrophy about the patella, but no effusion was noted.  
The veteran would not attempt to straightened or bend his 
right knee.  It was noted that he held the knee in flexion to 
70 degrees.  He wore a knee brace.  The diagnosis was status 
post right knee injury with ongoing pain.  The examiner noted 
that the veteran had stiffness probably a flexion contracture 
due to long standing inactivity.  

The veteran was accorded a VA joints examination in June 
1995.  At that time, he complained of chronic pain and 
swelling.  He reported frequent episodes of giving way of the 
right knee.  He reported the use of crutches.  On 
examination, the veteran moved slowly about the room with the 
aid of one crutch.  He demonstrated essentially touch down 
weight bearing on the right.  He wore a right knee brace.  
Marked guarding of the knee was noted secondary to pain.  He 
lacked 25 degrees terminal extension with complaints of pain.  
In the supine position, he demonstrated active flexion of 
only 60 degrees with complaints of marked pain.  In the 
seated position, he was able to flex to 90 degrees.  The 
examiner was unable to evaluate for instability due to 
complaints of pain.  The diagnosis was residuals of right 
knee injury---postoperative.  

The veteran was accorded a VA joints examination in April 
1996.  At that time, he complained of pain with intermittent 
swelling of the right knee.  He reported episodes of the knee 
giving way.  He reported that he used a knee cage as well as 
a cane.  On examination, he moved about somewhat slowly with 
a limp on the right while using the cane.  He tended to walk 
slightly on the ball of the right foot.  The knee lacked 15 
degrees of terminal extension.  Flexion was to 115 degrees.  
He experienced pain and guarding on range of motion testing.  
There was no definite swelling noted.  There was tenderness 
to palpation about the patello-femoral joint as well as over 
the medial aspect of the knee.  There was no instability 
noted.  The veteran was unable to heel and toe walk or squat.  
The diagnosis was residuals of right knee injury -status post 
arthrotomy- degenerative arthritis, right knee.  

An April 1996 magnetic resonance imaging scan of the right 
knee revealed a horizontal tear of the posterior horn of the 
lateral meniscus with extension to the inferior articulating 
surface near the apex and minimal joint effusion.  

The veteran was accorded a VA joints examination in June 
1996.  At that time, he complained of pain and swelling of 
the right knee.  He also reported giving way, stiffness, 
warmth, and painful motion.  On examination, flexion was to 
80 degrees, extension lacked 10 degrees and was painful.  The 
knee was warm about the patella and was slightly swollen with 
a small effusion.  It was noted that he had a brace and used 
a cane.  The diagnosis was right knee meniscus tear extending 
into the articulating surface and joint effusion.  

A private medical record dated in September 1996 shows that 
the veteran was seen with complaints of right knee pain.  On 
examination, there was crepitation with flexion and 
extension.  The right knee was stable with varus and valgus 
stress.  There was tenderness along both medial and lateral 
joint lines.  The impression was degenerative osteoarthritis 
and horizontal tear of the posterior horn of the lateral 
meniscus.  

The veteran was accorded a VA joints examination in July 
1998.  At that time, he reported that he was not able to 
stand on his right leg.  He reported that he wore a brace and 
used a cane continuously.  On examination, the veteran was 
able to take off and put on his shoes without any difficulty.  
He was able to get on and off the examination table without 
much difficulty.  He was uncomfortable in the supine 
position.  It was noted that most of the examination was 
inconsistent due to complaints of severe pain.  Range of 
motion on one examination was -50 to 90 degrees, however, 
when he was not paying attention, it was -30 to 90 degrees.  
There appeared to be some tightness of the Achilles' tendon.  
He could not stand or walk on the heels or toes, however, 
while walking, he tended to walk on his toes on the right 
side.  Drawer sign and medial lateral testing could not be 
conducted due to complaints of severe pain.  

VA outpatient treatment records dated in March 1997 show that 
the veteran was seen with complaints of right knee pain.  The 
veteran lacked 30 degrees of extension secondary to pain but 
was able to flex to 90 degrees.  There was tenderness along 
the medial aspect of the knee.  Range of motion and 
strengthening revealed that the veteran lacked 35 degrees of 
extension but could flex to 83 degrees.  

A private medical report dated in February 1999 shows that 
the veteran was seen with complaints of pain in multiple 
joints.  Examination of the knee revealed minimal swelling 
with some crepitation present with flexion and extension.  
The knee was stable with varus and valgus stress.  There was 
tenderness along both the medial and lateral jointlines.  

VA outpatient treatment records dated from February to May 
1999 show that the veteran was seen with complaints of right 
knee pain.  The anterior horn of the medial meniscus tear was 
found and corrected.  Subsequently, the veteran was able to 
fully extend the right leg and flexion was to 80 degrees.  

The veteran was accorded a personal hearing in May 1999.  At 
that time, he reported difficulty going up and down stairs.  
He reported that his weight had increased because his 
activities were limited to his right knee pain.  He reported 
that the aid of a cane was necessary to ambulate.  He 
reported that he has to put his knee brace on prior to 
getting out of bed to prevent buckling.  

Analysis

The veteran's right knee disability has been rated by the RO 
pursuant to 38 C.F.R. § 4.71a (1999); Diagnostic Code 5010, 
traumatic arthritis, and Diagnostic Code 5261 for limitation 
of knee flexion.  The veteran's right knee disability is 
currently rating as 40 percent disabling. 

In the instant case, the veteran has on occasion reported 
locking and buckling of his knee.  However, these findings 
have not been duplicated on any of the clinical evaluations 
of his right knee.  When commented upon, examiners have been 
unable to determine instability or reported no instability.  
In the absence of any clinical evidence of instability or 
subluxation, the Board finds that a separate evaluation under 
Diagnostic Code 5257 is not warranted.

There is no competent evidence that the veteran's right knee 
is ankylosed in flexion between 20 degrees and 45 degrees.  
Thus a higher rating under Diagnostic Code 5256 is not 
warranted.  

VA examination report dated in July 1998 revealed 
inconsistent range of motion due to complaints of severe 
pain.  Nonetheless, VA outpatient treatment records dated in 
May 1999 show that the veteran was able to fully extend his 
right leg.  Given that the limitation of motion reported 
would be noncompensable under Diagnostic Codes 5260 and 5261, 
the veteran's functional limitations are adequately 
compensated by the 40 percent evaluation.  Review of the 
clinical evidence simply does not reveal objective evidence 
of functional loss due to pain or other symptoms greater than 
the 40 percent disability evaluation currently in effect.  
The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation than 40 percent.  

The preponderance of the evidence is against the claim for an 
increase in the current 40 percent rating for the right knee 
disability.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski.


ORDER

Service connection for a left knee disability secondary to 
service-connected right knee disability is denied.  

An evaluation in excess of 40 percent for a right knee 
disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

